DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement filed October 20, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Numerous cited non-patent literature publications fail to include a publication date and are struck through accordingly.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Thornton on October 28, 2021.
The application has been amended as follows:
14.	An ultrasonic surgical instrument, comprising:
	a shaft assembly, comprising:
		an outer tube; and
		an inner tube movable relative to the outer tube;
	an ultrasonic waveguide extending through the shaft assembly; and
	an end effector, comprising:
		an ultrasonic blade operably coupled to the ultrasonic waveguide;
		a clamp arm moveable relative to the ultrasonic blade between an open position and a closed position to capture tissue therebetween; and
, and wherein the ultrasonic blade is at least partially disposed within the chamber.
22.	An ultrasonic surgical system, comprising:
	an irrigation source; and
	a surgical instrument, comprising:
		a shaft assembly, comprising:
			an outer tube; and
			an inner tube movable relative to the outer tube;
		an ultrasonic waveguide extending through the shaft assembly; and
		an end effector, comprising:
			an ultrasonic blade extending from the ultrasonic waveguide;
			a clamp arm moveable relative to the ultrasonic blade between a first position and a second position; and
			a sheath comprising a cavity, wherein the cavity is in fluid communication with the irrigation source, wherein the cavity is configured to receive irrigation fluid from the irrigation source, [[and]] wherein the cavity defines a volume configured to contain the irrigation fluid received from the irrigation source, and wherein the ultrasonic blade is at least partially disposed within the cavity.
30.	An ultrasonic surgical instrument, comprising:
	an outer tube;
	an inner tube movable relative to the outer tube;
	an ultrasonic blade extending from an ultrasonic waveguide;
	a clamp arm moveable relative to the ultrasonic blade between an open position and a closed position; and
, and wherein the ultrasonic blade is at least partially disposed within the basin.
31.	The ultrasonic surgical instrument of Claim 30, wherein the sheath is moveable between a retracted positon and a deployed position.
32.	The ultrasonic surgical instrument of Claim 30, wherein the basin is configured to receive the irrigation fluid from the irrigation source by manual actuation of a control switch by a user.
33.	The ultrasonic surgical instrument of Claim 30, wherein the basin is configured to automatically receive the irrigation fluid from the irrigation source.
Claim 34 is canceled.
Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, an outer tube, an inner tube movable relative to the outer tube, an ultrasonic blade and clamp arm being movable between an open and closed position, and a sheath configured to receive irrigation fluid, and the ultrasonic blade being at least partially disposed within the sheath.  In Messerly et al. (Messerly” US 20050049546), the ultrasonic blade 6 is not disposed or configured to be disposed at least partially within the sheath 9.  Fig. 5 of Messerly shows the blade 6 and the sheath 9 running alongside one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771